Judge Litkovitz Room

Please join my meeting from your computer, tablet or smartphone.
https://global.gotomeeting.com/join/405464333

You can also dial in using your phone.
United States: +1 (571) 317-3122

Access Code: 405-464-333

Join from a video-conferencing room or system.
Dial in or type: 67.217.95.2 or inroomlink.goto.com
Meeting ID: 405 464 333
Or dial directly: 405464333@67.217.95.2 or 67.217.95.2##405464333

New to GoToMeeting? Get the app now and be ready when your first meeting starts:
https://global.gotomeeting.com/install/405464333


The call-in information for interested parties, the media, or the general public is:

+1 (571) 317-3122 Access code: 405-464-333. ATTENTION:

MEDIA/FAMILY MEMBERS ARE RESPONSIBLE FOR MUTING THEIR

PHONE DEVICES UPON CONNECTION TO THE AUDIO

PROCEEDINGS.



Invitation information for the GoToMeeting video conference will be supplied to

counsel of record prior to the hearing.
